

117 HR 1903 IH: Rural Education Investment Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1903IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Bost (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend title II of the Higher Education Act of 1965 with respect to partnership grants for the establishment of rural teaching residency programs, and for other purposes.1.Short titleThis Act may be cited as the Rural Education Investment Act.2.Partnership grants for the establishment of rural teaching residency programs(a)DefinitionSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended—(1)by redesignating paragraphs (16) through (23) as paragraphs (17) through (24), respectively; and(2)by inserting after paragraph (15) the following new paragraph:(16)Local educational agency located in a rural areaThe term local educational agency located in a rural area means a local educational agency that meets the eligibility requirements for funding under—(A)the Small, Rural School Achievement Program under section 5211(b) of the Elementary and Secondary Education Act of 1965; or(B)the Rural and Low-Income School Program under section 5221(b) of the Elementary and Secondary Education Act of 1965..(b)Grant awardsSection 202(e) of the Higher Education Act of 1965 (20 U.S.C. 1022a(e)) is amended by adding at the end the following new paragraph:(3)Selection of grantees(A)Percentage of rural local educational agenciesBefore the start of each award year, the Secretary shall determine, based on the number of students in kindergarten through grade 12 who are served by all local educational agencies, the percentage of students in kindergarten through grade 12 who are served by local educational agencies located in rural areas.(B)Grant reservation for rural local educational agenciesBeginning with the first award year that begins after the date of enactment of the Rural Education Investment Act, the Secretary shall ensure that, of the total amount awarded for grants under this subsection for an award year, the percentage of such total amount that is awarded to eligible partnerships that are in partnership with a local educational agency located in a rural area shall not be less than the percentage determined by the Secretary under subparagraph (A) for such award year..